DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 
i) contacting with DNA separated from a cell; 
(ii) a cytidine deaminase; 
(iii) an inactivated target-specific endonuclease; 
(iv) a guide RNA; 
(v) a Cas9 protein as the inactivated target-specific endonuclease; 
(vi) D10, H840, or D10 and H840 as Cas9 mutations; 
(vii) a single-stranded guide RNA; 
(viii) the cytidine deaminase and the inactivated target-specific endonuclease are used in a fusion protein form; 
(ix) cytidine deaminase is APOBEC (apolipoprotein B mRNA editing enzyme, -3- 
catalytic polypeptide-like) as cytidine deaminase; 
(x) the off-target site corresponds to the following condition: a complementary strand to the strand on which a break has been induced in a DNA fragment includes 15 or fewer nucleotide mismatches with a sequence at the on-target site as off-target site. 

 in the reply filed on 3/29/2021is acknowledged.
	The species election with respect to in cell and separated from cell have been withdrawn after searching the art.  Further the election of cytidine deaminase has been withdrawn in view of the amendment.  
Priority
	The instant application was filed 01/16/2018  and claims priority from provisional application 62446951, filed 01/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2018, 3/18/2019, 9/23/2020 is being considered by the examiner.
Drawings
The drawings are objected to because the drawings of 11/5/2020 have formatting marks.  Replacement sheets should be provided without formatting marks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 10 lines 34-35, page 11, lines 20-21, page 23, lines 9-11, page 25, lines 20-21 contain nucleic acid sequences without SEQ ID NO. 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  The claims/specification should be amended to be consistent with 37 CFR 1.821 (d).  
Further the figure on page 26 contains nucleic acid sequences without SEQ ID NO.  MPEP 608.01 states:
VI. ILLUSTRATIONS IN THE SPECIFICATION
Graphical illustrations, diagrammatic views, flowcharts, and diagrams in the descriptive portion of the specification do not come within the purview of 37 CFR 1.58(a), which permits tables, chemical and mathematical formulas in the specification in lieu of drawings. The examiner should object to such descriptive illustrations in the specification and request drawings in accordance with 37 CFR 1.81 when an application contains graphs, drawings, or flow charts in the specification.

Thus the figure on page 26 should be amended to be drawing.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 is objected to as it recites “Cas9” and Cpf1” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.

Claim 2 is objected to as it recites “1) D10, H840, or D10 and H840;” and “D1135, R1335, and T1337;” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 3 is objected to as it recites “CRISPR” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 13 is objected to as it recites “PAM” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 14 is objected to as it recites “Cas9” and Cpf1” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 15-17 are objected to as they depend from claim 14.
Claim 15 is objected to as it recites “1) D10, H840, or D10 and H840;” and “D1135, R1335, and T1337;” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) 
Claim 18 is objected to as it recites “Cas9” and Cpf1” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 19-20 are objected to as they depend from claim 18.
Claim 19 is objected to as it recites “1) D10, H840, or D10 and H840;” and “D1135, R1335, and T1337;” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires, “(a) a cytidine deaminase or a gene encoding a cytidine deaminase, (b) an inactivated target- specific endonuclease or a gene encoding an inactivated target-specific endonuclease, and (3) a guide RNA or a gene encoding a 
Claim 14 requires, “(i) introducing into a cell or contacting with DNA separated from a cell (a) a cytidine deaminase or a gene encoding a cytidine deaminase, (b) an inactivated target- specific endonuclease or a gene encoding an inactivated target-specific endonuclease, and (3) a guide RNA or a gene encoding a guide RNA, to induce a single-strand break in the DNA; and (ii) analyzing a nucleic acid sequence of a DNA fragment in which the single- strand break has been induced, wherein the inactivated target-specific endonuclease is a Cas9 protein or Cpf1 protein lacking the endonuclease activity of cleaving a DNA duplex.”
Claim 18 requires, “(i) introducing to a cell or contacting with DNA separated from a cell (a) a cytidine deaminase or a gene encoding a cytidine deaminase, (b) an inactivated target- specific endonuclease or a gene encoding an inactivated target-specific endonuclease, and (3) a guide RNA or a gene encoding a guide RNA, to induce a single-strand break in DNA; (ii) analyzing a nucleic acid sequence of the DNA fragment in which the single- strand break has been induced; and (iii) identifying a single-strand break site from the sequence reads obtained by the analysis, wherein the inactivated target-specific endonuclease is a Cas9 protein or Cpf1 protein lacking the endonuclease activity of cleaving a DNA duplex.”
Dependent claims encompass a fusion protein of any inactivated target specific nuclease and any cytidine deaminase.

The specification teaches:
The term "inactivated target-specific endonuclease", as used herein, refers to a 30target-scific endonuclease that lacks the endonuclease activity of cleaving a DNA duplex. The inactivated target-specific endonuclease may be at least one selected from among inactivated target-specific endonucleases that lack endonuclease activity, but retain nickase activity, and inactivated target-specific endonuclease that lack both endonuclease activity and nickase activity. In an embodiment, the inactivated target- 35specificndonuclease may retain nickase activity. In this case, when a cytosine base is converted to a uracil base, a nick is introduced into a strand on which cytosine-to-uracil conversion occurs, or an opposite strand thereto simultaneously or sequentially irrespective of order (for example, a nick is introduced at a position between third and fourth nucleotides in the direction toward the 5' end of a PAM sequence on a strand opposite to a strand having the PAM sequence). The modification (mutation) of such target-specific endonucleases may include substitution of a catalytic aspartate residue (for Streptococcus pyogenes-derived Cas9 protein, for example, at least one selected from the group consisting of aspartic acid at position 10 (D10), glutamic acid at position 762 (E762), histidine at position 840 (H840), asparagine at position 854 (N854), asparagine at position 863 (N863), and aspartic acid at position 986) with a different amino acid, and the different amino acid may be alanine, but is not limited thereto. (page 7-8)

	Thus the specification teaches the inactivated target specific nuclease lacks endonuclease activity, but later says it can have nickase activity (which appears to contradict the lack of endonuclease activity) or lacks both nickase and endonuclease activity.  
	The specification provides a single species of inactivated Cas9, “ the inactivated target- specific endonuclease may be a nickase (e.g., encoded by SEQ ID NO: 11) mutated from Streptococcus pyogenes (Streptococcus pyogenes)-derived Cas9 protein (SEQ ID NO: 4) by substituting D10 with A (D10A).” (page 9).  Thus whole claims a genus the specification provides a single representative species.

The specification on page 5 provides genbank accession numbers of AID, CDA, and APOBEC.
The specification does not provide the sequence of fusion protein of any inactivated target specific nuclease and any cytidine deaminase.
Thus while the claims encompass an enormous genus of inactivated target specific nuclease and enormous genus of cytidine deaminase as well as an enormous genus of fusion protein of any inactivated target specific nuclease and any cytidine deaminase that produces single stranded products, the teachings of the specification are limited to a single Cas9 nickase which has activity, numerous cytidine deaminase with no nickase activity and no nucleic acid sequences of fusion protein of any inactivated target specific nuclease and any cytidine deaminase.  Thus the claims lack adequate written description.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of or identifying an off-target site of a cytidine deaminase, however the last positive active step is drawn to identifying a single-strand break site from the nucleic acid sequence data obtained by the analysis.  Therefore it is unclear as to whether the method is drawn to or identifying an off-target site of a cytidine deaminase or identifying a single-strand break site from the nucleic acid sequence data obtained by the analysis.  
Claim 1 recites, “inactivated target specific nuclease” and alter requires single stranded cleaved DNA fragment.   The metes and bounds are confusing as the specification teaches, “The term "inactivated target-specific endonuclease", as used herein, refers to a 30target-scific endonuclease that lacks the endonuclease activity of cleaving a DNA duplex. The inactivated target-specific endonuclease may be at least one selected from among inactivated target-specific endonucleases that lack endonuclease activity, but retain nickase activity, and inactivated target-specific endonuclease that lack both endonuclease activity and nickase activity. In an embodiment, the inactivated target- 35specificndonuclease may retain nickase activity.”  Thus the metes and bounds are unclear as to what is required of an inactivated target 
Claims 2-13 are rejected as they depend from claim 1.
Claims 11 and 12 recite, “vertically aligned.”  The metes and bounds of the claims are vague and unclear as to what is being vertically aligned and how.
Claim 14 recites, “inactivated target specific nuclease” and alter requires single stranded cleaved DNA fragment.   The metes and bounds are confusing as the specification teaches, “The term "inactivated target-specific endonuclease", as used herein, refers to a 30target-scific endonuclease that lacks the endonuclease activity of cleaving a DNA duplex. The inactivated target-specific endonuclease may be at least one selected from among inactivated target-specific endonucleases that lack endonuclease activity, but retain nickase activity, and inactivated target-specific endonuclease that lack both endonuclease activity and nickase activity. In an embodiment, the inactivated target- 35specificndonuclease may retain nickase activity.”  Thus the metes and bounds are unclear as to what is required of an inactivated target specific endonuclease requires or encompasses as without any activity there is no single stranded DNA fragment.  
Claims 15-17 are rejected as they depend from claim 14.
Claim 18 recites, “another aspect provides a method.”  The metes and bounds are vague and unclear as to what ,another aspect “ is relative to, as claim 18 is an independent claim and is not a dependent claim.  
Claim 18 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of identifying a base-editing site of a cytidine 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step or abstract  without significantly more. The claim(s) recite(s) the abstract idea or mental step of analyzing or identifying.  This judicial exception is not integrated into a practical application because there are no steps depending from or otherwise integrating the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because are no steps depending from or otherwise integrating the judicial exception.
Claim analysis
The instant claim 1 is directed A method for identifying an off-target site of a cytidine deaminase, the method comprising:  5(i) introducing into a cell or contacting with DNA separated from a cell (a) a cytidine deaminase or a gene encoding a cytidine deaminase, (b) an inactivated target- specific endonuclease or a gene encoding an 
The introducing is considered to be an active step requiring a sample.
Claim 14 is directed to a method for analyzing a nucleic acid sequence of DNA to which base editing is introduced by a cytidine deaminase, the method comprising the steps of: (i) introducing into a cell or contacting with DNA separated from a cell (a) a 5cytidine deaminase or a gene encoding a cytidine deaminase, (b) an inactivated target- specific endonuclease or a gene encoding an inactivated target-specific endonuclease, and (3) a guide RNA or a gene encoding a guide RNA, to induce a single-strand break in the DNA; and (ii) analyzing a nucleic acid sequence of a DNA fragment in which the single- 10strand break has been induced, wherein the inactivated target-specific endonuclease is a Cas9 protein or Cpf1 protein lacking the endonuclease activity of cleaving a DNA duplex.
The analyzing step is a mental step or abstract idea.   
The introducing is considered to be an active step requiring a sample.
Claim 18 is directed to another aspect provides a method for identifying a base-editing site of a cytidine deaminase, the method comprising the steps of: (i) introducing to a cell or contacting with DNA separated from a cell (a) a cytidine deaminase or a 
The analyzing and identifying steps are mental step or abstract idea.   
The introducing is considered to be an active step requiring a sample.
 Dependent claims set forth further limitations to about the inactive target specific endonuclease and cytidine deaminase, guide RNA, fusion protein of the inactive target specific endonuclease and cytidine deaminase, and processing of nucleic acid sequences.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1, the claim recites, “(ii) analyzing a nucleic acid sequence of the single-strand cleaved DNA fragment; and (iii) identifying a single-strand break site 
Claim 14 recites, “ii) analyzing a nucleic acid sequence of a DNA fragment in which the single- strand break has been induced. This is an abstract idea or mental step. 
Claim 18 recites, “  38(ii) analyzing a nucleic acid sequence of the DNA fragment in which the single- strand break has been induced; and (iii) identifying a single-strand break site from the sequence reads obtained by the analysis.” This is an abstract idea or mental step. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as there ae no steps which intergrate or provide significantly more. 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
The claims provide the single active step of introducing an inactivatedd target specific endonuclease and cytidine deaminase which is routine and conventional in view of the teachings of Liu (US PGPUB 20150166980) and Liu(us PGPUB 20150071903).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 20150166980) and Liu(us PGPUB 20150071903).
Liu (US PGPUB 20150166980) will be referred to as Liu A and Liu(us PGPUB 20150071903) will be referred to as Liu B.
As exemplified below the prior art demonstrates that the use of a cytidine deaminase and an inactivated target specific endonuclease cas9 with nickase activity were known as well as their fusion proteins to mutate genes.  The prior art as exemplified below demonstrates the nickase activity of a nuclease inactive cas9 was known to nick single stranded DNA providing single stranded fragments.  The art further demonstrates sequencings of the genome through high  throughput sequencing was known to examine offsite activity of cas9 and other mutation means.
 Liu A teaches, “Some aspects of this disclosure provide strategies, systems, reagents, methods, and kits that are useful for the targeted editing of nucleic acids, including editing a single site within the genome of a cell or subject, e.g., within the human genome. In some embodiments, fusion proteins of Cas9 and nucleic acid editing enzymes or enzyme domains, e.g., deaminase domains, are provided. In some embodiments, methods for targeted nucleic acid editing are provided. In some embodiments, reagents and kits for the generation of targeted nucleic acid editing proteins, e.g., fusion proteins of Cas9 and nucleic acid editing enzymes or domains, are provided.”
With regards to claims 1, 14 and 18, LIU A teaches, “[0008] Some aspects of this disclosure provide fusion proteins comprising (i) a nuclease-inactive CAS9 domain; and (ii) a nucleic acid-editing domain. In some embodiments, the nucleic acid-editing domain 
Liu A does discuss a nickase activity with Cas9 (0039, 0083,  0084)
Liu A does not specifically teach contacting the fused a nuclease-inactive CAS9 domain with a cytidine deaminase domain with DNA, analyzing  single strand fragments or identifying single strand breaks.
However, Liu B teaches, “Compositions, methods, strategies, kits, and systems for the supercharged protein-mediated delivery of functional effector proteins into cells in vivo, ex vivo, or in vitro are provided. Compositions, methods, strategies, kits, and systems for delivery of functional effector proteins using cationic lipids and cationic polymers are also provided. Functional effector proteins include, without limitation, transcriptional modulators (e.g., repressors or activators), recombinases, nucleases (e.g., RNA-programmable nucleases, such as Cas9 proteins; TALE nuclease, and zinc 
Liu B teaches, “[0019] The term "Cas9" or "Cas9 nuclease" refers to an RNA-guided nuclease comprising a Cas9 protein, or a fragment thereof (e.g., a protein comprising an active or inactive DNA cleavage domain of Cas9 or a partially inactive DNA cleavage domain (e.g., a Cas9 "nickase"), and/or the gRNA binding domain of Cas9). In some embodiments, the term "Cas9" refers to a fusion protein comprising Cas9 or a fragment thereof.” In 0143 Liu B teaches, “In some embodiments, Cas9 "nickases" are provided which comprise a mutation which inactivates a single nuclease domain in Cas9. Such nickases induce a single strand break in a target nucleic acid as opposed to a double strand break.”
Liu B teaches in table 1 there are on target and known-off target substrates for Cas9:sgRNA.  
Liu B teaches, “[0279] The sensitivity of the high-throughput sequencing method for detecting genomic off-target cleavage is limited by the amount genomic DNA (gDNA) input into the PCR amplification of each genomic target site. A 1 ng sample of human gDNA represents only approximately 330 unique genomes, and thus only approximately 330 unique copies of each genomic site are present. PCR amplification for each 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the fusion of Cas9 with nickase activity and cytidine deaminase and guide RNA to treat cells or extracellular DNA, identify single strand DNA fragments and analyze sequences of the single strand breaks.  The artisan would be motivated identify off target site nicks and mutations to determine sequences targeted by the fusion of Cas9 with nickase activity and cytidine deaminase and guide RNA.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to modify DNA and introduce single strand cleavage in Cas9 with nickase activity and cytidine deaminase and guide RNA.
With regards to claims 2, 15 and 19, Liu A teaches, “Mutations within these subdomains can silence the nuclease activity of Cas9. For example, the mutations D10A and H841A completely inactivate the nuclease activity of S. pyogenes Cas9 (Jinek et al., Science. 337:816-821(2012); Qi et al., Cell. 28; 152(5):1173-83 (2013) “ (0019) Liu B teaches, “A nuclease -inactivated Cas9 protein may interchangeably be referred to as a "dCas9" protein (for nuclease "dead" Cas9). In some embodiments, dCas9 corresponds to, or comprises in part or in whole, the amino acid set forth as SEQ ID NO:45, below. In some embodiments, variants of dCas9 (e.g., variants of SEQ ID NO:45) are provided. For example, in some embodiments, variants having mutations 
With regards to claims 3, Liu B teaches, “CRISPR clusters contain spacers, sequences complementary to antecedent mobile elements, and target invading nucleic acids. CRISPR clusters are transcribed and processed into CRISPR RNA (crRNA). In type II CRISPR systems correct processing of pre-crRNA requires a trans-encoded small RNA (tracrRNA), endogenous ribonuclease 3 (rnc) and a Cas9 protein. The tracrRNA serves as a guide for ribonuclease 3-aided processing of pre-crRNA. Subsequently, Cas9/crRNA/tracrRNA endonucleolytically cleaves linear or circular dsDNA target complementary to the spacer.”(0142)
With regards to claim 4, 5, 16, Liu A teaches, ““[0008] Some aspects of this disclosure provide fusion proteins comprising (i) a nuclease-inactive CAS9 domain; and (ii) a nucleic acid-editing domain. In some embodiments, the nucleic acid-editing domain is a DNA-editing domain. In some embodiments, the nucleic-acid-editing domain is a deaminase domain. In some embodiments, the deaminase is a cytidine deaminase. In some embodiments, the deaminase is an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase. In some embodiments, the deaminase is an APOBEC1 family deaminase. In some embodiments, the deaminase is an activation-induced cytidine deaminase (AID). In some embodiments, the deaminase is an ACF1/ASE deaminase. In some embodiments, the deaminase is an adenosine deaminase. In some embodiments, the deaminase is an ADAT family deaminase. In some embodiments, the 
With regards to claims 6, 17, 20, Liu A and Liu B do not teach use a uracil-specific excision reagent (USER), which is a uracil DNA glycosylase (DG), endonuclease VIII, or a combination thereof is required in the method.
With regards to claim 7, Liu A in paragraphs 0037, 0086, 0087 teaches the use of the fusion protein of nuclease inactive Cas9 and cytidine deaminase in vitro.
With regards to claim 8, Liu A teaches, “[0129] An A3140G point mutation in exon 20 of the PI3KCA gene, resulting in an H1047R amino acid substitution in the PI3K protein is corrected by contacting a nucleic acid encoding the mutant protein with a Cas9:AID (SEQ ID NO: 30) or a Cas9:APOBEC1 (SEQ ID NO: 92) fusion protein and an appropriately designed sgRNA targeting the fusion protein to the mutation site in the encoding PI3KCA gene. The A3140G point mutation is confirmed via genomic PCR of the respective exon 20 sequence, e.g., generation of a PCR amplicon of nucleotides 3000-3250, and subsequent sequencing of the PCT amplicon.  [0130] Cells expressing a mutant PI3K protein comprising an A3140G point mutation in exon 20 are contacted with an expression construct encoding the Cas9:AID (SEQ ID NO: 30) or a Cas9:APOBEC1 (SEQ ID NO: 92) fusion protein and an appropriately designed sgRNA targeting the fusion protein to the mutation site in the antisense strand of the encoding PI3KCA gene.”

With regards to claim 10-13, Liu B teaches, “Table 1. On-target and known off-target substrates of Cas9:sgRNAs that target sites in EMX, VEGF, and CLTA. A list of genomic on-target and off-targets sites of the EMX, VEGF, and CLTA are shown with mutations from the on-target sequence shown in lower case and bold. PAMs are shown in underline.”  Table 1 has the 5’ of sequences vertically aligned.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 20150166980) and Liu(US PGPUB 20150071903) as applied to claims 1-8, 10-20  above, and further in view of Zhang (Molecular Therapy_Nucleic Acids (23015) volume 4, pages e264, pages 1-8).
Liu (US PGPUB 20150166980) will be referred to as Liu A and Liu(us PGPUB 20150071903) will be referred to as Liu B.
Liu A and Liu B teach detecting offsite cleavage and/or modification by inactivated Cas9 endonuclease fused with a cytidine deaminase.  Liu B specifically teaches high throughput sequencing.
Liu A and Liu B do not specifically teach the use of whole genome sequencing.
However, Zhang teaches, “Digenome-seq, in vitro Cas9-digested whole-genome sequencing, has emerged as a robust, sensitive, unbiased, and cost-effective method nd column last paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the whole genome sequencing of Zhang for the high throughput sequencing of Liu.  The artisan would be motivated to use whole genome sequencing provide a more thorough examination of the genome than the directed high throughput methods of Liu.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one sequencing method for another.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Steven Pohnert/           Primary Examiner, Art Unit 1634